AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                       Page 1 of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                     V.                                              (For Offenses Committed On or After November I, 1987)



                  Francisco Hernandez-Gomez                                          Case Number: 3:20-mj-20410

                                                                                    Dana M. Grimes
                                                                                    Defendant's Attorney
                                                                                                                          w~D
                                                                                                                     Fl~~~J=
REGISTRATION NO. 0111 8408

THE DEFENDANT:                                                                                                        ·FEB 21 2020
 IZI pleaded guilty to count(s) · 1 of Complaint
                                                                                                              CLERf< US DISTRICT COURT
 D was found guilty to count( s)                                                                           SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                           CH                                 Ut:r-U I Y
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                   Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                         1

 D The defendant has been found not guilty on count(s)
                                  -------------------
 •    Count(s)
                   ------------------
                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:                                    ,

                               •                                             \/
                                                                             ,•,,               l? :.:+
                                     TIME SERVED                         '          \ - - - - - - - - - - days
  IZI Assessment:
       .           $10 WAIVED
                         .            IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  •·  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall. notify the corut and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Friday, February 21, 2020
                                                                               Date of Imposition of Sentence
                                                                                                                           -·



 Clerk's Office Copy                                                                                                             3 :20-mj-20410
